Case 17-37745        Doc 52     Filed 12/31/18     Entered 12/31/18 17:32:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 37745
         Richard Joseph Koutsky

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/21/2017.

         2) The plan was confirmed on 05/02/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/22/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-37745           Doc 52           Filed 12/31/18    Entered 12/31/18 17:32:54                Desc         Page 2
                                                          of 3



 Receipts:

          Total paid by or on behalf of the debtor                     $7,683.00
          Less amount refunded to debtor                               $1,576.00

 NET RECEIPTS:                                                                                            $6,107.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,503.33
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $274.66
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,777.99

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Athletex                                Unsecured      3,000.00            NA              NA            0.00       0.00
 ATT Midwest                             Unsecured          84.00           NA              NA            0.00       0.00
 Becket & Lee                            Unsecured         736.00      1,530.27        1,530.27           0.00       0.00
 Capital One                             Unsecured      1,364.00            NA              NA            0.00       0.00
 Capital One Auto Finance                Unsecured            NA          99.31           99.31           0.00       0.00
 Capital One Auto Finance                Secured        3,983.00       4,224.31        4,125.00        336.84      71.90
 CMRE Financial Services, Inc.           Unsecured         290.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         447.00      2,163.35        2,163.35           0.00       0.00
 Dr Tim Morrison OD                      Unsecured          83.00         83.30           83.30           0.00       0.00
 GE Capital Retail Bank                  Unsecured         303.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         420.00        420.03          420.03           0.00       0.00
 Jefferson Capital Systems LLC           Secured       15,337.00     13,782.25        13,782.25      1,691.20     229.07
 MidAmerica Ortho                        Unsecured         820.00           NA              NA            0.00       0.00
 Midfirst Bank                           Secured       12,885.24     12,885.24        12,885.24           0.00       0.00
 Midfirst Bank                           Secured       71,575.00     76,041.70        76,041.70           0.00       0.00
 Midland Funding, LLC                    Unsecured         303.00           NA              NA            0.00       0.00
 Mutual Management                       Unsecured          57.00           NA              NA            0.00       0.00
 Palos Community Hospital                Unsecured         640.00           NA              NA            0.00       0.00
 Regional Recovery Serv                  Unsecured          72.00           NA              NA            0.00       0.00
 Republic Services #721                  Unsecured         483.00           NA              NA            0.00       0.00
 Senex Services Corp.                    Unsecured         211.00           NA              NA            0.00       0.00
 Speedy Cash                             Unsecured         289.00           NA              NA            0.00       0.00
 State Collection Service Inc.           Unsecured         303.00           NA              NA            0.00       0.00
 TaxBloom                                Unsecured      1,330.00            NA              NA            0.00       0.00
 The Affiliated Group                    Unsecured         390.00           NA              NA            0.00       0.00
 US Department of Housing & Urban Deve   Secured       12,729.00            NA              NA            0.00       0.00
 Walmart                                 Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-37745        Doc 52      Filed 12/31/18     Entered 12/31/18 17:32:54             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $76,041.70              $0.00             $0.00
       Mortgage Arrearage                                $12,885.24              $0.00             $0.00
       Debt Secured by Vehicle                           $17,907.25          $2,028.04           $300.97
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $106,834.19          $2,028.04           $300.97

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,296.26               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,777.99
         Disbursements to Creditors                             $2,329.01

 TOTAL DISBURSEMENTS :                                                                       $6,107.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
